IN THE  
               UNITED STATES COURT OF APPEALS 
                  FOR THE SEVENTH CIRCUIT 
                        ________________________ 
 
No. 08–1019 
 
THOMAS SPRINGMAN, individually and on behalf of all others 
  similarly situated, 
                                                    Plaintiff‐Appellant, 
 
                v. 
 
AIG MARKETING, INC. and ILLINOIS NATIONAL INSURANCE CO., 
                                                  Defendants‐Appellees. 
                    __________________________ 
 
           Appeal from the United States District Court 
                 for the Southern District of Illinois. 
          No. 07–737–GPM—G. Patrick Murphy, Judge. 
                    __________________________ 
 
          Argued April 4, 2008—Decided April 15, 2008* 
                    __________________________ 
 
     Before POSNER, ROVNER, and EVANS, Circuit Judges. 
     POSNER,  Circuit  Judge.  The  plaintiff  filed  this  class  action 
suit in an Illinois state court in July 2003 against AIG Claim Ser‐
vices  (AIGC),  a  company  that  processes  insurance  claims,  as 
well as against Illinois National Insurance Company, which is‐
sues insurance policies; the policies give rise to claims for pay‐

  This  opinion  is  being  released  in  typescript  because  of  the  deadline  im‐
*

posed by the Class Action Fairness Act. 28 U.S.C. § 1453(c)(2). 
No. 08–1019                                                                                        2 


ment.  The  complaint  charged  the  defendants  with  having  vio‐
lated Illinois fraud and consumer protection law by underpay‐
ing accident‐insurance claims submitted by the plaintiff and the 
members of his class. 
      In  December  2003,  in  response  to  an  interrogatory  served 
by the plaintiff, AIGC stated that it had not handled his insur‐
ance claim. But not until October of the next year did he serve 
an  interrogatory  asking  who  had  handled  it.  AIGC  and  Illinois 
National  responded  the  following  month  that  the  claim  had 
been  handled  by  an  affiliate  of  AIGC  called  AIG  Marketing 
(AIGM).  Three  years  (less  two  months)  later,  and  thus  nearly 
four  years  after  he  had  first  been  told  that  he  had  sued  the 
wrong  party,  the  plaintiff  moved  the  court  for  leave  to  amend 
his complaint to add AIGM as a defendant and drop AIGC. The 
court granted the motion. 
      In the meantime, however, Congress had passed the Class 
Action  Fairness  Act,  which  allows  certain  types  of  class  action 
suit  filed  in  state  court  and  governed  by  state  law  to  be  re‐
moved to federal district court despite the absence of complete 
diversity,  28  U.S.C.  §§  1331(d),  1453,  provided  the  suit  was 
“commenced”  on  or  after  the  Act’s  effective  date,  which  was 
February  18,  2005.  Both  the  plaintiff  and  Illinois  National  are 
citizens  of  Illinois,  though  neither  of  the  AIG  companies  is. 
AIGC  therefore  could  not  have  removed  the  case  to  federal 
court because the suit against it was filed before the Act’s effec‐
tive  date  and  thus  at  a  time  when  complete  diversity  was  re‐
quired  for  removal  of  a  diversity  case.  But  AIGM  was  substi‐
tuted  for  AIGC  after  that  date.  So,  promptly  after  the  amend‐
ment of the complaint (and incidentally before a class had been 
certified),  AIGM  removed  the  case  to  federal  district  court, 
which  denied  the  plaintiff’s  motion  to  remand  to  state  court, 
precipitating this appeal under 28 U.S.C. § 1453(c)(1). The ques‐
tion we have to answer is whether the substitution of AIGM for 
AIGC  was  the  commencement  of  a  suit  against  AIGM  within 
No. 08–1019                                                                                        3 


the meaning of the Class Action Fairness Act, thus enabling re‐
moval of the entire suit. 28 U.S.C. § 1453(b).  
      That the suit had been  filed before  the  Act’s effective  date 
might  seem  to  doom  removal.  But  the  plaintiff  does  not  argue 
that;  it  bows  to  our  case  law,  which  rejects  the  position  that 
nothing that happens after suit is filed can affect removal. E.g., 
Phillips  v.  Ford  Motor  Co.,  435  F.3d  785,  786–88  (7th  Cir.  2006); 
Knudsen v. Liberty Mutual Ins. Co., 411 F.3d 805, 806–07 (7th Cir. 
2005).  All  but  one  of  the  other  circuits  to  have  addressed  the 
question agree with us. Smith v. Nationwide Property & Casualty 
Ins. Co., 505 F.3d 401, 405–06 (6th Cir. 2007); Prime Care of North‐
east Kansas, LLC v. Humana Ins. Co., 447 F.3d 1284, 1285–86 (10th 
Cir.  2006);  Braud  v.  Transport  Service  Co.,  445  F.3d  801,  803‐04 
(5th  Cir.  2006);  Plubell  v.  Merck  &  Co.,  434  F.3d  1070,  1071–72 
(8th  Cir.  2006).  The  outlier  is  the  Ninth  Circuit.  E.g.,  McAtee  v. 
Capital One, F.S.B., 479 F.3d 1143, 1145–48 (9th Cir. 2007). 
      The cases  that allow removal under the  Class Action Fair‐
ness Act on the basis of certain events that take place after the 
case was filed are consistent with federal removal doctrine; “an 
amendment  to  the  pleadings  that  adds  a  claim  under  federal 
law (where only state claims had been framed before), or adds a 
new  defendant,  opens  a  new  window  of  removal.”  Knudsen  v. 
Liberty  Mutual  Ins.  Co.,  supra,  411  F.3d  at  807;  see  28  U.S.C.  § 
1446(b). The Ninth Circuit, however, believes that a simpler ap‐
proach,  one  that  disregards  post‐filing  developments,  is  war‐
ranted  because  all  that  is  at  stake  in  removal  under  the  Class 
Action Fairness Act is whether the same case, governed by state 
law,  will  be  litigated  in  a  state  court  or  in  a  federal  court.  But 
that is all that’s at stake whenever a suit is removed to federal 
court  on  the  basis  of  diversity.  Nowhere  does  the  Act  state  or 
suggest that removal pursuant to it is more limited than in the 
usual  diversity  case.  On  the  contrary,  the  Act  lengthened  the 
time  within  which  a  normal  diversity  suit  can  be  removed,  28 
U.S.C. § 1453(b), as well as making a particular class of diversity 
No. 08–1019                                                                                        4 


cases,  namely  class  actions  in  which  diversity  is  only  partial, 
removable to federal court for the first time.  
      On the Ninth Circuit’s view, a plaintiff can defeat removal 
by first filing a complaint that does not include a claim or a de‐
fendant that would trigger the Act’s right of removal and later 
substituting a claim or defendant that would have triggered the 
right.  Suppose  that  with  the  Act’s  effective  date  looming,  the 
plaintiff  had  not  completed  even  a  minimal  pre‐complaint  in‐
vestigation. Under the Ninth Circuit’s view, the plaintiff could 
sue  Donald  Duck  for  violating  a  Chicago  noise  ordinance  and 
then  at  his  leisure  amend  the  complaint  to  substitute  a  proper 
claim  against  a  proper  defendant,  and  the  new  defendant 
would not be able to remove. 
      But  even  the  cases  that  reject  the  Ninth  Circuit’s  position 
forbid removal if the new claim or defendant (new in the sense 
of having been added after the effective date of the Class Action 
Fairness Act) “relates back” to the original claim or the original 
defendant.  It  would  not  do  so  in  the  Donald  Duck  case,  al‐
though that would not faze the Ninth Circuit, which considers 
relation back important only when necessary to avoid a statute 
of  limitations  defense,  since,  if  successful,  the  defense  kills  the 
plaintiff’s claim rather than just forcing it to be litigated in a dif‐
ferent court system. McAtee v. Capital One, F.S.B., supra, 479 F.3d 
at 1147. 
      The  majority  view,  because  it  makes  relation  back  impor‐
tant,  raises  a  threshold  question:  should  state  or  federal  law 
govern  whether  a  claim  or  defendant  relates  back?  The  cases 
thus far have assumed that it is state law, e.g., Schorsch v. Hew‐
lett‐Packard  Co.,  417  F.3d  748,  750–51  (7th  Cir.  2005);  Plubell  v. 
Merck & Co., supra, 434 F.3d at 1071, but with little discussion of 
the  issue,  probably  because  its  resolution  rarely  matters  (it 
doesn’t matter in this case, as we shall see). What may have in‐
fluenced  the  assumption  is  that  state  law  determines  the  date 
on  which  a  diversity  suit  was  commenced  for  purposes  of  de‐
No. 08–1019                                                                                        5 


termining  whether  the  statute  of  limitations  has  run.  Walker  v. 
Armco Steel Corp., 446 U.S. 740 (1980). The statute of limitations, 
however,  is  a  substantive  defense,  and  its  application  depends 
on  the  length  of  time  that  elapsed  between  the  date  on  which 
the plaintiff’s claim accrued and the date on which he filed suit. 
If state law governs the statute of limitations defense, as it nor‐
mally will in a diversity case, it makes sense to defer to the state 
law’s determination of when a claim accrues and when a suit is 
commenced, for those are the dates that determine whether the 
suit is barred. But the validity of a state‐law defense is not the 
issue  when  the  district  court  is  asked  to  decide  in  which  court 
system, the federal or the state, the case shall be litigated. Sup‐
pose that in an effort to delay the effective date of the Class Ac‐
tion  Fairness  Act,  a  state  court  defined  “relation  back”  so 
broadly  that  even  the  replacement  of  Donald  Duck  by  AIGM 
would  relate  back  to  the  date  of  the  original  complaint  and 
therefore AIGM could not remove. That would defeat the Act’s 
goal, and as the Act is silent on relation back, the interpretation 
that is consistent with that goal is permissible as well as prefer‐
able. 
      We need not choose between state and federal law (we are 
merely  flagging  the  issue  for  possible  consideration  in  the  fu‐
ture) because Illinois’s relation‐back rule is identical to the fed‐
eral  rule.  Both  rules  provide  that  a  party  may  be  changed  if, 
within  the  deadline  for  service  of  the  complaint  on  it,  (1)  the 
new party had received enough notice of the original suit that it 
would not be “prejudiced in maintaining a defense on the mer‐
its” if it were brought into the case belatedly, and (2) it “knew 
or  should  have  known  that,  but  for  a  mistake  concerning  the 
identity  of  the  proper  party,  the  action  would  have  been 
brought  against”  it.  735  ILCS  5/2–616(d)(2);  Fed.  R.  Civ.  P. 
15(c)(1)(C). The plaintiff argues that these conditions have been 
satisfied. 
No. 08–1019                                                                                        6 


      The  first  may  have  been,  but  not  the  second.  The  plaintiff 
learned  by  December  2003,  or  at  the  latest  by  November  2004, 
that  he  had  sued  the  wrong  party,  yet  he  waited  almost  three 
years to substitute the right one. He offers no excuse for having 
waited so long to correct his mistake. Neither party can explain 
the delay. 
      No  matter,  says  the  plaintiff;  the  rule  imposes  no  duty  of 
diligence. Not in so many words; that is true. But we must have 
regard for context, and in particular we must ask why there is a 
relation‐back doctrine in the first place. The primary reason is to 
provide relief from a defense based on the statute of limitations 
in cases in which the deadline imposed by it is too tight. Just as 
a statute of limitations fixes a deadline for suing, the Class Ac‐
tion Fairness Act fixes a deadline for bringing a suit that cannot 
be removed to federal court, and so the relation‐back issues are 
the same, at least when as in this case the federal and state rela‐
tion‐back rules are the same. 
      The  purpose  of  allowing  relation  back—to  extend  a  dead‐
line—allies the doctrine closely to equitable tolling, which per‐
mits a party to delay filing his suit beyond the expiration of the 
limitations  period  if  he  could  not  reasonably  be  expected  to 
have done so sooner. E.g., Fidelity National Title Ins. Co. v. How‐
ard  Savings  Bank,  436  F.3d  836,  839  (7th  Cir.  2006);  Neverson  v. 
Faquharson, 366 F.3d 32, 39–40 (1st Cir. 2004). He might, for ex‐
ample, have known he had suffered a wrongful injury but have 
been  unable  to  identify  the  injurer  in  time.  E.g.,  Singletary  v. 
Continental Illinois National Bank & Trust Co., 9 F.3d 1236, 1241–
42 (7th Cir. 1993). But to be given the benefit of the doctrine he 
must  be  diligent  in  seeking  out  that  identity  and  must  sue 
promptly  once  he  has  learned  it.  E.g,  Shropshear  v.  Corporation 
Counsel, 275 F.3d 593, 595 (7th Cir. 2001); Pacific Harbor Capital, 
Inc.  v.  Barnett  Bank,  N.A.,  252  F.3d  1246,  1252  (11th  Cir.  2001); 
Johnson v. Nyack Hospital, 86 F.3d 8, 12–13 (2d Cir. 1996). 
No. 08–1019                                                                                        7 


      It is the same here. The plaintiff thought he had been stiffed 
by whoever had handled his insurance claim, and we’ll assume 
that he was unable even by the exercise of diligence to identify 
the handler correctly when he sued. The relation‐back doctrine 
would give him the time he needed to find out whom he should 
have sued, and sue him, provided that the new defendant knew 
about  the  suit  and  was  not  prejudiced  by  the  delay  in  naming 
him as a defendant. But it doesn’t give the plaintiff forever. It is 
implicit that he must proceed diligently. Otherwise the doctrine 
would undercut the tolling rules.  
      We have in this case a situation in which for three years a 
plaintiff  knows  that  he  has  sued  the  wrong  party  and  knows 
who the right party to sue is—for the plaintiff does not suggest 
that he disbelieved AIGC when it told him that not it but its af‐
filiate  AIGM  had  handled  his  claim—yet  he  neither  drops  the 
wrong  party  from  the  case  nor  adds  the  right  one  as  a  defen‐
dant. Throughout this period the wrong party, though knowing 
it is the wrong party, must keep tabs on the case, may have to 
report  it  to  insurance  and  securities  regulators  as  a  pending 
case, or must incur the expense of seeking a dismissal, while the 
right  party  wonders  why  it  hasn’t  been  sued  and  must  make 
preparations for an eventual suit by lining up counsel and pre‐
serving  evidence.  Neither  the  named  nor  the  mysteriously  un‐
named  defendant  may  be  able—without  disproportionate  ex‐
pense—to  prove  that  it  is  being  prejudiced  by  the  plaintiff’s 
dereliction,  yet  the  litigation  process  is  being  complicated  and 
uncertainty engendered and all for no reason. 
      This analysis brings us back to the language of the relation‐
back  rules.  When  there  is  protracted  and  inexplicable  delay  in 
changing  defendants,  the  plaintiff  can  no  longer  argue,  under 
either the Illinois or the federal rule, that the defendant “should 
have  known  that,  but  for  a  mistake  concerning  the  identity  of 
the  proper  party,  the  action  would  have  been  brought  against 
th[at] party.” When as in this case the plaintiff does not change 
No. 08–1019                                                                                        8 


defendants for years after discovering the mistake, the not‐yet‐
named defendant can no longer assume that “the action would 
have  been  brought  against”  him  had  it  not  been  for  the  plain‐
tiff’s mistake. After years passed without being substituted as a 
defendant  for  AIGC,  AIGM  could  reasonably  assume  that  the 
plaintiff  had  a  reason for  wanting  to  persist  in  the  suit  against 
AIGC  even  though  that  company  had  not  handled  his  claim. 
Maybe it had handled the claims of some members of the class, 
and  class  counsel  was  thinking  of  substituting  one  of  those 
members  for  the  named  plaintiff  and  continuing  with  the  suit 
against  AIGC.  Maybe  the  plaintiff  had  thought  that  because 
AIGC  and  AIGM  are  affiliated  corporations  it  didn’t  matter 
which one he sued—that they could be treated as a unit. 
      What  was  AIGM  to  do?  Petition  the  court  to  direct  the 
plaintiff  to  sue  it?  Or  should  AIGC  have  told  the  plaintiff, 
please sue my affiliate? 
      Read literally, it is true, the relation‐back provision in both 
the  Illinois  and  the  federal  rule  could  be  thought  to  authorize 
relation back whenever the later‐named defendant should have 
known within the service period that had it not been for a mistake 
by the plaintiff he would have been sued, whatever he learned 
later. But that would be a misreading. It is apparent that the re‐
quirement that the party learn of the mistake before the service 
deadline has passed is a limitation on rather than an expansion 
of the relation‐back doctrine. There can be relation back only if 
the  defendant  realized  within  the  period  in  which  he  might 
have  been  sued  that  he  should  have  been  the  one  sued.  If  he 
didn’t learn that until later, there is no relation back because he 
would assume after the service deadline passed that he was out 
of the woods—it would be too late for the plaintiff to add him 
as a defendant. When years passed without AIGM’s being sub‐
stituted for AIGC, whatever initial concerns AIGM might have 
had  about  being  sued  would  have  tended  to  dissipate.  No 
longer could it be sure that the plaintiff had sued AIGC, rather 
No. 08–1019                                                                                        9 


than  it, by  mistake. The plaintiff’s tenacious retention of AIGC 
as  a  defendant  suggested  alternative  hypotheses  to  mistake, 
such as that, as we suggested, class counsel intended to replace 
the  plaintiff as the named  plaintiff in  the  class action  suit with 
another member of the class. 
     We note finally that even when the conditions for relation 
bank  are  satisfied,  a  request  to  allow  the  complaint  to  be 
amended is addressed to the judge’s discretion. Foman v. Davis, 
371  U.S.  178,  182  (1962);  Airborne  Beepers  & Video,  Inc.  v.  AT&T 
Mobility LLC, 499 F.3d 663, 666–67 (7th Cir. 2007); Mundt v. Rag‐
nar  Benson,  Inc.,  335  N.E.2d  10,  16  (Ill.  1975);  Brandon  v.  Bonell, 
858 N.E.2d 465, 484–85 (Ill. App. 2006); Grove v. Carle Foundation 
Hospital,  846  N.E.2d  153,  158  (Ill.  App.  2006).  (Federal,  but  not 
Illinois, law permits a first amendment to be made as a matter 
of right before the answer or a dispositive motion is filed. Com‐
pare  Fed.  R.  Civ.  P.  15(a)  with  735  ILCS  5/2‐616(a).  That  is  not 
the  nature  of  the  amendment  at  issue.)  It  is  difficult  to  regard 
the state court’s permitting the plaintiff to amend his complaint 
to change defendants as anything other than an abuse of discre‐
tion. The plaintiff’s delay in seeking leave to amend was gross, 
unjustified,  and  not  even  explained;  the  maintenance  for  years 
of a suit against a party known by the plaintiff to be the wrong 
one  to  sue  was  an  abuse  of  legal  process;  and  the  amendment 
changed  not  only  the  defendants  but  the  claimants,  since  the 
insurance claims of some of the class members were processed 
by  AIGC  and  of  others  by  AIGM.  If  as  seems  likely  AIGM 
would  not  have  known  how  substituting  it  in  as  a  defendant 
would alter the composition of the class, that is an independent 
ground  for  denying  relation  back.  Smith  v.  Nationwide  Property 
& Casualty Ins. Co., supra, 505 F.3d at 406 n. 2. 
     Obviously  we  cannot  reverse  the  state  judge’s  grant  of 
leave  to  amend  the  complaint.  But  the  arbitrariness  of  that  ac‐
tion supports an interpretation of the Class Action Fairness Act 
under  which  the  suit  against  AIGM  is  deemed  to  have  been 
No. 08–1019                                                                                        10 


commenced  when  it  was  added  as  a  defendant,  and  not  years 
earlier when AIGC was sued. 
     The  order  of  the  district  denying  the  petition  to  remand 
this suit to the state court is 
                                                             AFFIRMED.